Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitta et al. (US Patent Application Publication no. 2013/0032491).
Regarding claim 1, Nitta discloses a cell system for ozonation of water (abstract) comprising, a cathode (2) having a gold surface (paragraph 117) and an anode (1), separated by a polymer membrane (3; paragraphs 124, 128), the anode (1) and cathode (2) each have an array of holes to allow water to flow through to the membrane (paragraphs 97, 106), a house enclosing the cell (8; figure 5-1) and having a cathode housing portion/compartment (10) and an anode housing portion/compartment (9) separated by the membrane (paragraph 106; figure 5-1), the cathode housing portion (10) configured to allow water to flow across the cathode (paragraphs 79, 104, 107) and the anode housing portion (9) configured to allow water to flow across the anode each housing portion having ridges arranged to direct water flow substantially evenly over the cathode and the anode (paragraphs 79, 104, 107); and input (12) and output (13) ports 
Regarding claim 2, the membrane of Nitta is a Nafion membrane (paragraphs 124, 128). 
Regarding claim 4, Nitta discloses wherein the anode can be made of niobium (paragraphs 115, 141).
 	Regarding claim 5, the anode of Nitta is plated on at least one side with a diamond layer (paragraphs 16, 114, 115, 118). 
 	Regarding claim 6, Nitta further teaches wherein the input ports (12) are configured to be coupled to a pump to pump water through the housing and over the cathode and anode (paragraphs 76, 158).
 	Regarding claim 8, Nitta discloses wherein the diamond layer is doped with boron (paragraph 128).
 	Regarding claim 9, the cathode of Nitta is made of stainless steel plated with gold (paragraph 117). 
 	Regarding claim 10, the array of holes (11) of Nitta covers at least 75 percent of each electrode’s surface area exposed to the fluid, as shown in figure 1 (paragraph 97 – the more is the number of the through-holes, the more is the exposed area of the interface between the anode and the membrane which is the ozone evolving site, giving a preferable effect. The cathode has a plurality of through-holes at the same sites as the anode).
Regarding claim 11, Nitta teaches wherein the anode is composed of a niobium electrode having a textured surface which is coated with a diamond layer (paragraphs 
 	Regarding claim 12, the anode of Nitta is a thin niobium mesh coated with a layer of doped diamond (paragraphs 29, 102, 114-115, the anode substrate is made of niobium coated with a layer of diamond or doped diamond).
 	Regarding claim 13, the housing of Nitta maintains alignment between the anode and the cathode, as shown in figure 5-1. 
 	Regarding claim 14, Nitta further comprises an integrated spectral photometer including a bubble trap to measure ozone concentration (paragraphs 149-150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta as applied to claim 2 above, and further in view of Iltsenko et al. (US Patent no. 8,298,383.
Regarding claim 3, Nitta discloses all the features discussed above but fails to explicitly teach a first O-ring between the housing and the cathode, and a second O-ring between the housing and the anode. 
Iltsenko teaches an electrolytic cell comprising a gasket ring (20) between the housing and the cathode (3; figure 1; col. 2, lines 36-47), and a second gasket ring (10) between the housing and the anode (1; figure 1; col. 2, lines 36-47) in order to effectively seal the electrode chambers in the electrolytic cell (col. 5, lines 4-9). One having ordinary skill in the art at the time of filing would have found it obvious to add O-rings between the housing and the electrodes of Nitta, as taught by Iltsenko in order to effectively seal the electrode chambers in the electrolytic cell.
Regarding claim 7, the cathode housing portion of Iltsenko further comprises a groove for receiving the first O-ring (20) and the anode housing portion further comprises a groove for receiving the second O-ring (10; figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794